98 F.3d 1335
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Frankie SMITH, Petitioner-Appellant,v.Eugene NUTH, Warden, Respondent-Appellee.
No. 96-6614.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 3, 1996Decided Oct. 16, 1996

Frankie Smith, Appellant Pro Se.  Ann Norman Bosse, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for Appellee.
Before ERVIN, LUTTIG, and MICHAEL, Circuit Judges.
OPINION
PER CURIAM:


1
Appellant seeks to appeal the district court's order dismissing his petition filed pursuant to 28 U.S.C. § 2254 (1994), as amended by Antiterrorism and Effective Death Penalty Act of 1996, Pub.L. No. 104-132, 110 Stat. 1214.   The case was referred to a magistrate judge for a report and recommendation pursuant to 28 U.S.C. § 636(b)(1) (1994).  The magistrate judge filed a recommendation that the petition be dismissed, and Appellant filed objections.


2
The district court is required to "make a de novo determination of those portions of the [magistrate's] proposed findings or recommendations to which objection is made."  28 U.S.C. § 636(b)(1)(C).  Specific objections are necessary in order to focus the court's attention on disputed issues.   Thomas v. Arn, 474 U.S. 140, 147-48 (1985).  Because general objections do not direct the court's attention to any specific portions of the report, general objections to a magistrate judge's report are tantamount to a failure to object.   Howard v. Secretary of Health & Human Servs., 932 F.2d 505, 509 (6th Cir.1991);  see also Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir.1982) (de novo review not required where objections are general and conclusory).  A failure to object waives appellate review.   Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir.1985).


3
Appellant specifically objected to the magistrate judge's recommendation regarding his claims of insufficiency of the evidence supporting his convictions.  As to the remainder of his claims, Appellant stated that he generally objected, without addressing any specific factual or legal findings.  These objections waived appellate review as to all claims except his assertions of insufficient evidence.


4
Concerning the claims of insufficient evidence, we have reviewed the record and the district court's opinion accepting the recommendation of the magistrate judge and find no reversible error.  Accordingly, we deny a certificate of probable cause to appeal;  to the extent that a certificate of appealability is required, we deny such a certificate.  We dismiss the insufficient evidence claims on the reasoning of the district court.   Smith v. Nuth, No. CA-94-2087-L (D.Md. Mar. 28, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the district court and argument would not aid the decisional process.

DISMISSED